DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments
[e.g., while the examiner agrees with applicant in that the previously relied upon prior art references used to reject the independent claims 1 and 8 fail to disclose a centrifugal pendulum absorber, an updated search conducted in view of applicant’s amendments revealed additional relevant prior art that fairly renders the amended claims 1 and 8 obvious]; [e.g., refer to the newly cited prior art reference, US 20150300437 (Jain)]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the claim recites “the end of at least one of the two crankshafts”. There is insufficient antecedent basis for this limitation in the claim, and it is not clear as to which particular end of the crankshaft(s) is being referenced [e.g., an end of the crankshaft(s) has not been clearly established in any preceding claim limitation]; [e.g., one of ordinary skill in the art would presume that a crankshaft has at least two ends, and as such, it is not clear as to which particular end of the crankshaft(s) is being referenced in the claim].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over US 20160033030 (Palfai) in view of US 20150300437 (Jain).
Regarding claims 1 and 8, Palfai (Figures 1-4) teaches an opposed-piston internal combustion engine (see Fig. 1 in conjunction with paragraph [0019]), comprising:
two crankshafts (12, 14) with (or that may be provided with) a crank lead [e.g., phase difference] provided therebetween (see Fig. 1 in conjunction with abstract and paragraph [0005]);
a gear train (10) comprising an arrangement of gears (15, 16, 19) coupling the two crankshafts to a power take-off shaft (18) (see Fig. 1); and
a means for reducing backlash (30) (see Fig. 1, 3 in conjunction with paragraphs [0002], [0009]-[0010], [0012] and [0020]).
Palfai fails to teach a centrifugal pendulum absorber for mitigating crankshaft torsional velocity fluctuation.
However, Jain (Figure 1) teaches a centrifugal pendulum absorber (50) for mitigating crankshaft torsional velocity fluctuation (see Fig. 1 in conjunction with paragraphs [0002], [0015]), and wherein the centrifugal pendulum absorber may be applied to an opposed-piston internal combustion engine (see paragraph [0031]) [e.g., the aforementioned excerpt provides that the disclosed centrifugal pendulum absorber can be applied to various engine types, including but not limited to, opposed engines]; [e.g., an opposed 4 engine encompassing at least an opposed-piston engine with four cylinders, and consequently 8 pistons].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and/or utilize a centrifugal pendulum absorber for mitigating crankshaft torsional velocity e.g., applying a centrifugal pendulum absorber to the opposed-piston engine(s) per Palfai], as suggested by Jain, in order to attenuate torsional vibration so as to achieve a decrease in noise, vibration and harshness in the engine, and thereby increase component longevity [e.g., service life] (see Fig. 1 in conjunction with paragraphs [0002], [0031]).
Additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results
[e.g., in consideration that Palfai and Jain are each relevant to at least the same general field(s) of endeavor concerning internal combustion engines, engine crankshafts, improvements concerning internal combustion and/or opposed-piston engines, etc., there would be no unexpected result(s)/effect(s) yielded via applying the teachings concerning centrifugal pendulum absorbers (applicable to opposed-piston engines) per Jain to other internal combustion and/or opposed-piston engine applications such as that of Palfai].
The aforementioned discussion [including the cited excerpts from each prior art reference] similarly applies to the subject matter [e.g., the corresponding method] per claim 8 of which is commensurate with claim 1, such that the teachings per Palfai are applicable to the limitation(s) concerning reducing rattle in the gear train using a means for reducing backlash, and such that the teachings per Jain are applicable to the limitation(s) concerning damping crankshaft vibration during operation of the opposed-piston internal combustion 
Regarding claim 2, Palfai in view of Jain teaches the invention as claimed and as discussed above. Palfai fails to teach a centrifugal pendulum absorber provided at the end of at least one of the two crankshafts.
However, Jain (Figure 1) teaches a centrifugal pendulum absorber (50) provided at the end of at least one crankshaft (14) (see Fig. 1 in conjunction with paragraphs [0002], [0015]), and wherein the centrifugal pendulum absorber may be applied to an opposed-piston internal combustion engine [e.g., an engine comprising two crankshafts] (see paragraph [0031]) [e.g., the aforementioned excerpt provides that the disclosed centrifugal pendulum absorber can be applied to various engine types, including but not limited to, opposed engines]; [e.g., an opposed 4 engine encompassing at least an opposed-piston engine with four cylinders, and consequently 8 pistons]; see motivation(s) as discussed with regard to claim 1.
Regarding claim 4, Palfai in view of Jain teaches the invention as claimed and as discussed above. Palfai (Figures 1-4) further teaches wherein the two crankshafts comprise a first and a second crankshaft (12 and 14), further wherein the gear train (10) comprises a first crank gear (16) attached to the first crankshaft, a second crank gear (16) attached to the second crankshaft, at least one idler gear (19), and a power take-off gear (15) (see Fig. 1 in conjunction with paragraph [0019]).
Regarding claims 5, 6 and 7, Palfai in view of Jain teaches the invention as claimed and as discussed above. Palfai (Figures 1-4) further teaches wherein the means for reducing backlash comprises a positioning mechanism or a scissor gear, the scissor gear comprising at least two gears (31, 40) in a gear assembly (30), wherein the scissor gear comprises a biasing spring (51), and wherein the means for reducing backlash comprises the at least one idler gear (see Fig. 1-4 in conjunction with paragraphs [0002]-[0006], [0009]-[0012], [0020]).
Regarding claims 10, 11 and 12, Palfai in view of Jain teaches the invention as claimed and as discussed above. Palfai (Figures 1-4) further teaches (at least implicitly) engaging the means for reducing backlash upon start-up of the opposed-piston internal combustion engine [e.g., one of ordinary skill can infer that the gearing configuration will be operational when the engine is started and/or in operation since the start-up of the engine will cause the crankshafts and gearing to rotate], wherein the means for reducing backlash comprises a positioning mechanism or scissor gear comprising at least two gears (31, 40) in a gear assembly (30), and wherein the scissor gear comprises a biasing spring (51) (see Fig. 1-4 in conjunction with paragraphs [0002]-[0006], [0009]-[0012], [0020]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747